DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.

Drawings
The drawings were received on 2/18/21.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon S. Mecham on 3/12/2021.
The application has been amended as follows: 
Line 21 of claim 1 is being amended as follows:
“adjusts from the unlocked configuration to the locked configuration”
Claim 4 is being amended as follows:
4. The electroporation device of claim 2, wherein at least a portion of the one or more electrodes extends outside the shroud when the shroud is in the one or more actuated positions.

Allowable Subject Matter
Claims 1-10 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, while the Bernard (US 2005/0215941 A1, cited previously and hereafter ‘Bernard’), Sohn (US 2005/0119605 A1, cited previously and hereafter ‘Sohn’), and Alchas et al. (US 2001/0056263 A1, cited previously and hereafter ‘Alchas’) references teach many of the limitations of claim 1 (see 11/18/2020 Final Rejection), the examiner agrees with the applicant’s Remarks submitted 2/18/2021. In particular, the examiner agrees that “Alchas does not teach that the catch 50 is deflected or biased in the respective directions recited in claim 1. In particular, the catch 50 of Alchas appears to deflect inwardly toward the central axis of the device when unlocked (Alchas, Figs. 2-4) and bias outwardly away from the central axis when locked (Alchas, Fig. 5). Stated differently, the catch 50 moves inwardly and outwardly along a transverse direction that is perpendicular to the central axis, not in respective directions that are perpendicular to the transverse direction, as recited in claim 1.” The auto-lock of the Alchas reference does not appear to satisfy the claimed limitations regarding the auto-lock of claim 1 in combination with the rest of the elements of claim 1. Therefore the limitations of claim 1 are considered non-obvious over the prior art of record.
Claims 2-10 and 20 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783       
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783